Appeal by the defendant from a judgment of the Supreme Court, Kings County (J. Goldberg, J.), rendered December 1, 1999, convicting him of manslaughter in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The comments of the trial court at sentencing, taken as a whole, were a response to the defendant’s statements that he never intended to hurt anyone, and “reflect the fact that the *468court was taking into consideration the nature of the crime, a legitimate factor in determining an appropriate sentence” (People v James, 216 AD2d 489; see, People v Anderson, 287 AD2d 574).
The defendant’s remaining contentions are unpreserved for appellate review or without merit. Altman, J.P., Krausman, Goldstein and H. Miller, JJ., concur.